Citation Nr: 1602382	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right ruptured ear drum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995 and October 2001 to September 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Seattle, Washington RO.  

In November 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for residuals of a right ruptured eardrum.  He contends the onset of his right ear problems was around the end of 1993 or beginning of 1994 when he experienced right ear pressure during a rapid descent while flying.  

In the Veteran's August 1990 enlistment physical examination, the Veteran was noted to have a history of tubes placed in his ears.  This occurred when he was 12 years old and they were removed nine months later.  No specific diagnosis was made regarding the reason for this tube placement.  

In February 1993 and September 1993, the Veteran was noted to have bilateral vestibular neuritis.  During treatment for cold symptoms in November 1993, the treating professional noted that the right tympanic membrane exhibited scarring secondary to old "pedi tube."  The left tympanic membrane was bulging and infected.  A later record dates that same month showed that the Veteran had bilateral vestibular neuritis.  In December 1993, the Veteran was treated for upper respiratory symptoms.  At that time, the right tympanic membrane was erythematous, but the left was clear.  In a January 1994 treatment, his tympanic membranes were noted as being shiny grey and he had bilateral vestibular neuritis with some pressure.  The service treatment records document the rapid descent while flying as contended by the Veteran.  

Post-service treatment records show a diagnosis of right middle ear effusion, complaints of fullness since 1994, and suspect Eustachian tube dysfunction.  It was recommended that he seek treatment from an ENT doctor.  

In May 2012, the Veteran was afforded a VA ear examination.  The examiner indicated that the scarring in the right eardrum was likely caused by the pressure equalization tubes placed in his ears during childhood.  He noted that he reviewed the Veteran's service treatment records and did not find any reports of a right eardrum perforation.  He stated that the first evidence of a right eardrum perforation was noted in September 2009.  The examiner provided a negative etiological opinion because the Veteran's service records showed no right tympanic membrane perforation.  

The Board finds that the May 2012 VA opinion is inadequate inasmuch as the examiner provided little rationale for his opinion.  Importantly, the examiner based his opinion solely on the fact that the service treatment records showed no right tympanic membrane perforation during service.  The examiner did not address any of the evidence of record showing right ear complaints as highlighted above, nor did he address whether the Veteran's rapid descent could have caused the type of symptoms he is currently experiences.  Moreover, there is some indication that this condition may have preexisted service.  As such, the claim must again be remanded to determine the etiology of any current residuals of a right ruptured ear drum-including a discussion of the possibility that his right eardrum perforation existed prior to service and whether it was aggravated thereby.  

Accordingly, the case is REMANDED for the following action:

1.  Perform the appropriate development to obtain any outstanding treatment records related to the Veteran's right ear-including evaluations from the private ENT doctor from Springfield, Illinois as referenced in the 2012 VA examination report.  

2.  Then, schedule the Veteran for the appropriate VA examination for his claimed residuals of right ruptured eardrum.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner is asked to determine any current right ear disability.  

The examiner is asked to specifically discuss the Veteran's symptoms and the likely etiology of those symptoms.  For example, could the Veteran's documented rapid descent while flying cause a perforated right eardrum or any of his current symptoms?  Is the scarring present on the right tympanic membrane the cause of his symptoms?  

Then, the examiner should render opinions as to the following for any diagnosed right ear disability:

a) Did any right ear disability clearly and unmistakably exist prior to active service (either period), and if so, did it clearly and unmistakably undergo no permanent increase in severity as a result of active service?

b)  For any other right ear disability that did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should provide a complete rationale for any opinion provided.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






